Case 8:19-cv-02595-WFJ-SPF Document 19-3 Filed 06/25/20 Page 1 of 3 PagelD 250

EXHIBIT B
DocuSign En@Bhe fr ussbehaOe 920M Fala SE kes haoGument 19-3 Filed 06/25/20 Page 2 of 3 PagelD 251

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
IST TRANSPORT, LLC, d/b/a
TARA TRANS, a Florida Limited Liability
Company,

Plaintiff,

CASE NO.: 8:19-cv-02595
Vv.

ACCESS 2 CARE, LLC, d/b/a
AMERICAN MEDICAL RESPONSE, INC.,
A Missouri Limited Liability Company,

Defendant.

 

 

DEFENDANT ACCESS 2 CARE, LLC’S RESPONSE
TO PLAINTIFF’S LIMITED INTERROGATORY

Defendant Access 2 Care, LLC (“A2C”) hereby responds to the limited jurisdictional
interrogatory served by Plaintiff 1st Transport, LLC d/b/a Tara Trans (‘Ist Transport” or

Plaintiff’) as follows:

INTERROGATORY: Please identify and list all members of Defendant A2C and for each
member state the following.

(a) Full and correct name;

(b) State or county of citizenship;

(c) Address that establishes domicile;

(d) If any Member of Defendant A2C is an LLC then identify the member(s) of each
additional LLC and each member’s state or country of citizenship and along with the

corresponding address that establishes domicile.

(e) If any member of Defendant A2C is a corporation then identify the corporation’s state
of incorporation and its principal place of business including its primary business address.
DocuSign Ena Spe 4 AshevoR 7.98 20M Fada Shes beosument 19-3 Filed 06/25/20 Page 3 of 3 PagelD 252

ANSWER:

The sole member of A2C is Mission Care Services, LLC. Mission Care Services, LLC is
a Missouri Limited Liability Company located at 221 Bolivar Street, Jefferson City, Missouri
65101. The sole member of Mission Care Services, LLC is American Medical Response, Inc.,
which is a Delaware corporation with its corporate headquarters located at 6363 S. Fiddlers Green
Circle, 14th Floor, Greenwood Village, Colorado 80111, and with offices across the country,
including a location at 12600 NW 107th Avenue, Medley, Florida 33178.

VERIFICATION OF ANSWERS TO PLAINTIFF’S
LIMITED INTERROGATORY TO DEFENDANT ACCESS 2 CARE, LLC.

 

 

ACCESS 2 CARE, LLC

DocuSigned by:
Date \—§570940E63ED 1488...
STATEOF COLORADO \
COUNTY OF ARAPAHOE \

SWORN AND SUBSCRIBED before me by means of [ ] physical presence or [x] online
notarization, this 28th day of May, 2020, by Brandon Foster, as Director of Contract Oversight of
ACCESS 2 CARE, LLC who is authorized to act on behalf of the company, who is personally
known to me, and who, being duly sworn by me, deposes and states that the responses to the
foregoing Interrogatory and all facts stated herein are true and correct to the best of her/his

 

 

knowledge.
DocuSigned by:
lien (. Daprora
[tien (. Do 49 2 AILEEN GC. DAPROZA
Aileen C. Daproza, Notary Public NOTARY PUBLIC

STATE OF COLORADO
Notary ID: 20024021438

Notary Pablie «State of (Colotade My commission expires 7/22/2022

Commission #: 20024021438
Commission Expires: July 22, 2022

 

 

 
